Appellee has filed an application herein for a rehearing. The judgment rendered by us does not finally dispose of the case. Hence, under rule 14 of this court, section 5, 136 La. xii, a motion for a rehearing does not lie with respect to the decree rendered. See Gagneaux v. Desonier, 109 La. 460, 33 So. 561; Succession of Edwards, 34 La. Ann. 216. State v. White,156 La. 770, 101 So. 136, on page 139. If this court should conclude that the judgment rendered herein is erroneous, it may set it aside at any time prior to the rendition of final judgment.
The application for a rehearing therefore is dismissed, without considering its merits.
                         On the Merits.